DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-9 are pending in the instant invention.  According to the Amendments to the Claims, filed July 1, 2020, claims 3-5 were amended.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2019/019146, filed February 22, 2019, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/787,661, filed January 2, 2019; and b) 62/634,519, filed February 23, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on December 27, 2021, is acknowledged: a) Group I - claims 1-8; and b) substituted pyrazolo[3,4-d]pyrimidine of the Formula (I) - p. 49, Example 11, shown to the right below, and hereafter referred to as 2-isopropyl-6-((4-(4-methylpiperazin-1-yl)phenyl)amino)-1-(6-(1,1,1-trifluoro-2-methylpropan-2-yl)pyridin-2-yl)-1,2-dihydro-3H-pyrazolo[3,4-d]pyrimidin-3-one, where m = 1; Ring Q = -phenyl; R1 = -C(CH3)2CF3; at C-4, R2 = -piperazin-1-yl, substituted, at N4, with one Rd, wherein Rd = -CH3.  Claims 1-8 read on the elected species.  Affirmation of this election must be made by applicant in replying to this Office action.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Similarly, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), where m = 1; Ring Q = -phenyl; R1 = -C(CH3)2CF3; R2 = -piperazin-1-yl, substituted with one Rd, wherein Rd = -CH3, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), where m = 1 or 2; Ring Q = -phenyl; R1 = -H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl; and each R2 = -halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents; and each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents (as defined herein), and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycloalkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents (as defined herein), and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents (as defined herein), respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), where m = 1 or 2; Ring Q = -phenyl; R1 = -H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl; and each R2 = -halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents; and each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents (as defined herein), and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and hetero-cycloalkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents (as defined herein), and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents (as defined herein), respectively.
	Next, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Then, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.

	Moreover, the inventor or joint inventor should further note that claim 9 was withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-8 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	A compound of Formula (I):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	Ring Q is phenyl;
	R1 is H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl;
	each R2 is independently halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents;
	each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents, and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycloalkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents, and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents;
	each Re is independently halo, CN, NO2, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;
	each Re’ is independently halo, CN, NO2, alkyl, haloalkyl, alkylene-NH2, alkylene-OH, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), =O, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl;
	each Re” is independently halo, CN, NO2, alkyl, haloalkyl, alkylene-NH2, alkylene-OH, alkylene-O(alkyl), alkenyl, alkynyl, C(O)alkyl, C(O)NHOH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, OH, O(alkyl), cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl; and
	m is 1 or 2.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, wherein the compound is represented by Formula (II):

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(II)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof,
wherein:
	m is 1.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 2, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is halo, C1-4 alkyl, C1-4 haloalkyl, or 4- to 7-membered heterocycloalkyl, wherein the 4- to 7-membered heterocycloalkyl is monocyclic, and further wherein the 4- to 7-membered heterocycloalkyl is optionally substituted with 1 or more independently selected Rd substituents;
	each Rd is independently halo, CN, NO2, C1-4 alkyl, C(O)C1-4 alkyl, C(O)NH2, C(O)OH, C(O)OC1-4 alkyl, NH2, OH, OC1-4 alkyl, or C3-6 cycloalkyl, wherein each C1-4 alkyl is optionally and independently substituted with 1 or more independently selected Re substituents; and
	each Re is an independently selected halo substituent.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and Improper Markush Grouping, the existing recitation should be replaced with the following recitation: 
	The compound according to claim 3, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein R1 is H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, or cyclopropyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation: 

	The compound according to claim 1, wherein the compound is represented by Formula (III):

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(III)
or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping,the existing recitation should be replaced with the following recitation: 
	The compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof, wherein:

	R2 is F, C1-4 alkyl, pyrrolidinyl, piperazinyl, or morpholinyl, wherein the piperazinyl is optionally substituted with 1 or more independently selected Rd substituents;
	each Rd is independently C1-4 alkyl or C3-6 cycloalkyl, wherein each C1-4 alkyl is optionally and independently substituted with 1 or more independently selected Re substituents;
	each Re is an independently selected halo substituent; and
	m is 1.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), 35 U.S.C. § 112(b), and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitations: 

	The compound according to claim 1, wherein the compound is selected from the group consisting of:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,.
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, and 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
,

or a pharmaceutically acceptable salt or tautomer thereof.

	Appropriate correction is required.

	Claim 8 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a), the existing recitation should be replaced with the following recitation: 
	A pharmaceutical composition comprising a pharmaceutically acceptable diluent or carrier and the compound according to claim 1, or a pharmaceutically acceptable salt, stereoisomer, or tautomer thereof.

	Appropriate correction is required.


Claim Rejections - 35 U.S.C. § 112(a)
	The following is a quotation of the first paragraph of 35 U.S.C. § 112:
(a) IN GENERAL.  The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I)

	Claims 1-8 are rejected under 35 U.S.C. § 112(a) because the specification, while being enabling for substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), does not reasonably provide enablement for solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  Solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), as recited in claims 1-8, respectively, have not been adequately enabled in the specification to allow any person having ordinary skill in the art, at the time this invention was made, to make and/or use solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I).
	There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors include, but are not limited to: (a) breadth of the claims; (b) nature of the invention; (c) state of the prior art; (d) level of one of ordinary skill in the art; (e) level of predictability in the art; (f) amount of direction provided by the inventor or joint inventor; (g) existence of working examples; and (h) quantity of experimentation needed to make or use the invention based on the content of the disclosure.  {See Ex parte Forman 230 USPQ 546 (Bd. Pat. App. & Inter. 1986); and In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988)}.
	The above factors, regarding the instant invention, are summarized as follows:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(a)	Breadth of the claims - the breadth of the claims includes substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), shown to the right below, as well as the myriad of potential solvates, polymorphs, isotopic forms, prodrugs, and/or N-oxides formulated from these substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), shown to the right, respectively;

(b)	Nature of the invention - the nature of the invention is evaluation of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), shown to the right above, and/or solvates, polymorphs, isotopic forms, prodrugs, and/or N-oxides thereof, and the pharmacokinetic behavior of these substances as Wee-1 kinase inhibitors;

(c)	State of the prior art - Nature Reviews: Drug Discovery offers a snapshot of the state of the drug development art.  Herein, drug development is stated to follow the widely accepted Ehrlich model which includes: 1) development of a broad synthetic organic chemistry program; 2) subsequent testing of compounds in an appropriate laboratory model for the disease to be treated; and 3) screening of compounds with low toxicity in prospective clinical trials (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205).  Moreover, US 7,834,019 illustrates a synthesis of the instantly recited substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) {Sagar, et al. US 7,834,019, 2010};

(d)	Level of one of ordinary skill in the art - the artisans synthesizing the inventor’s or joint inventor’s substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), and/or solvates, polymorphs, isotopic forms, prodrugs, and/or N-oxides thereof, would be a collaborative team of synthetic chemists and/or health practitioners, possessing commensurate degree level and/or skill in the art, as well as several years of professional experience;

(e)	Level of predictability in the art - Synthetic organic chemistry is quite unpredictable (See In re Marzocchi and Horton 169 USPQ at 367 ¶3).  Similarly, it is unclear based on the combination of Scheme 1, on page 27 of the instant specification, and Sagar, et al. in US 7,834,019, whether the instantly recited solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), are enabled.  Likewise, the following excerpt is taken from Dörwald, which has relevance to the synthesis of isotopic forms and/or N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) {Dörwald, F. Zaragoza.  Side Reactions in Organic Synthesis: A Guide to Successful Synthesis Design, Weinheim: WILEY-VCH Verlag GmbH & Co. KGaA, 2005, Preface}:

	Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are.  The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why.
		Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task.  In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence.  Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work.
	Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious).

	Next, the following excerpt is taken from Vippagunta, et al., with respect to the synthesis of solvates of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) {Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18}:

		Predicting the formation of solvates or hydrates of a compound and the number of molecules of water or solvent incorporated into the crystal lattice of a compound is complex and difficult.  Each solid compound responds uniquely to the possible formation of solvates or hydrates and hence generalizations cannot be made for a series of related compounds.  Certain molecular shapes and features favor the formation of crystals without solvent; these compounds tend to be stabilized by efficient packing of molecules in the crystal lattice, whereas other crystal forms are more stable in the presence of water and/or solvents.  There may be too many possibilities so that no computer programs are currently available for predicting the crystal structures of hydrates and solvates.

	Then, the following excerpt is further taken from Vippagunta, et al., with respect to the synthesis of polymorphs of substituted pyrazolo[3,4-d]pyrimidines of the formula (I) {Vippagunta, et al. Advanced Drug Delivery Reviews, 48, 2001, 18}:

		There are many limitations in using computational methods for predicting polymorphs theoretically.  The first limitation is that the ab initio screening is useful only for nonionic rigid molecules.  For more complex systems, the method is very useful for generating plausible crystal structures, but it is not accurate enough to determine which of these possible structures can actually be crystallized.
		Another issue of concern is that the existing methods only predict the lattice energies, which relate to internal energies or enthalpies of the crystals.  However, the relative thermodynamic stability of polymorphs is determined by the Gibbs free energy, which is a linear function of both enthalpy and entropy.  Predictions of the relative stability of polymorphs will be more accurate when the entropies, as well as lattice energies, are considered.  Hence, no general method is currently available for the prediction or interpretation of the properties of complicated polymorphic or pseudopolymorphic systems.

	Moreover, the following excerpt is taken from Burger’s, with respect to the synthesis of prodrugs of pyrazolo[3,4-d]pyrimidines of the Formula (I) {Wolff, Manfred E., Ed. Burger’s Medicinal Chemistry and Drug Discovery - Fifth Edition, Volume 1: Principles and Practice, New York: John Wiley & Sons, 1994, 975-977}:

		The design of prodrugs in a rational manner requires that the underlying causes which necessitate or stimulate the use of the prodrug approach be defined and clearly understood.  It may then be possible to identify the means by which the difficulties can be overcome.  The rational design of the prodrug can thus be divided into three basic steps: (1) identification of the drug delivery problem; (2) identification of the physiochemical properties required for optimal delivery; and (3) selection of a prodrug derivative that has the proper physiochemical properties and that will be cleaved in the desired biological compartment.
		The difficulty of extrapolating data from animal to humans encountered during toxicokinetic and toxicologic studies with drugs is amplified with prodrugs, since not only metabolism of the active moiety might differ, but also its availability from the prodrug.  As a matter of fact, there is presently no published rational for the conduct of animal and human pharmacokinetic programs during prodrug research and development.

(f)	Amount of direction provided by the inventor - the invention lacks direction with respect to making and/or using solvates, polymorphs, isotopic forms, prodrugs, and/or N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I);

(g)	Existence of working examples - the inventor or joint inventor has provided sufficient guidance to make and/or use substituted pyrazolo[3,4-d]pyrimidines of the Formula (I); however, the disclosure is insufficient to allow extrapolation of the limited examples to enable the instantly recited solvates, polymorphs, isotopic forms, prodrugs, and/or N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).  The specification lacks working examples of solvates, polymorphs, isotopic forms, prodrugs, and N-oxides of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).
	Within the specification, [A]t least one specific operative embodiment or example of the invention must be set forth.  The example(s) and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group.  Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.  See MPEP § 608.01(p) and MPEP § 2173.05.


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
(h)	Quantity of experimentation needed to make or use the invention based on the content of the disclosure - predicting whether a recited compound, and/or a solvate, poly-morph, isotopic form, prodrug, and/or N-oxide thereof, is in fact one that produces a desired physiological effect at a therapeutic concentration and with useful kinetics, is filled with experimental uncertainty, and without proper guidance, would involve a substantial amount of experimentation (Jordan, V. C. Nature Reviews: Drug Discovery, 2, 2003, 205-213).  Similarly, the specification, as originally filed, including any references incorporated therein, fails to provide the necessary support required by 35 U.S.C. § 112(a) to enable the instantly recited solvates, poly-morphs, isotopic forms, prodrugs, and/or N-oxides of substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I).  Thus, it is unclear, based on the guidance provided by the specification, whether a solvate of a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), such as 2-isopropyl-6-((4-(4-methylpiperazin-1-yl)phenyl)amino)-1-(6-(1,1,1-trifluoro-2-methylpropan-2-yl)pyridin-2-yl)-1,2-dihydro-3H-pyrazolo[3,4-d]pyrimidin-3-one dihydrate, shown to the left above, is either synthetically feasible or possesses utility as a Wee-1 kinase inhibitor.

	A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the invention was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  {See In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)}.
	The determination that undue experimentation would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  (See In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404).  These factual considerations are discussed comprehensively in MPEP § 2164.08 (scope or breadth of the claims), § 2164.05(a) (nature of the invention and state of the prior art), § 2164.05(b) (level of one of ordinary skill), § 2164.03 (level of predictability in the art and amount of direction provided by the inventor or joint inventor), § 2164.02 (the existence of working examples) and § 2164.06 (quantity of experimentation needed to make or use the invention based on the content of the disclosure).
	Based on a preponderance of the evidence presented herein, the conclusion that the inventor or joint inventor is insufficiently enabled for making and/or using solvates, polymorphs, isotopic forms, prodrugs, and N-oxides  of substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), is clearly justified.
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this section of the rejection.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1, 2, 5 and 8 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 1 recites the broad limitation alkyl, optionally substituted with one or more Re, with regard to Rd, and the claim also recites haloalkyl, aminoalkyl, hydroxyalkyl, and alkoxyalkyl, respectively, with regard to Rd, which are the narrower statements of the limitations.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Moreover, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	The examiner suggests amending the claims, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 6 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 6 recites the limitation, The compound according to claim 1,… wherein… R2 is… pyrrolidinyl optionally substituted with N(CH3)2, in lines 1-4 of the claim.  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).  According to claim 1, R2 is recited as heterocycloalkyl optionally substituted with amine or alkylamino, not dialkylamino, with respect to the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).

	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 7 recites the limitation, The compound according to claim 1,… wherein the compound is… 2-cyclopropyl-….  There is insufficient antecedent basis, in claim 1, for this limitation, with respect to the substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I).  According to claim 1, N2 of the pyrazolo[3,4-d]pyrimidine ring is recited as substituted with isopropyl, with respect to the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).
	The examiner suggests amending the claim, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	Claims 1-4, 8 and 9 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sagara, et al. in US 7,834,019.
	The instant invention recites a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), shown to the right, where m = 2; Ring Q = -aryl; R1 = -H; R2 = -alkyl; and R2 = -heterocycloalkyl, optionally substituted with one Rd, wherein Rd = -alkyl, and/or a pharmaceutical composition thereof, as a Wee1 kinase inhibitor.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
	Sagar, et al. (US 7,834,019) teaches a substituted pyrazolo[3,4-d]pyrimidine of the Formula (I), shown to the right, where m = 2; Ring Q = -phenyl; R1 = -H; at C-3, R2 = -CH3; and at C-4, R2 = -piperazin-1-yl, substituted, at N4, with one Rd, wherein Rd = -CH3, and/or a pharmaceutical composition thereof, as a Wee1 kinase inhibitor [column 135, lines 30-53, Example 140; and pharmaceutical compositions - column 47, lines 5-19].
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that, although not explicitly discussed herein, this reference contains additional species that may anticipate the instantly recited substituted pyrazolo[3,4-d]pyrimidines of the Formula (I).  Consequently, any amendments to the claims and/or arguments formulated to overcome rejections rendered under 35 U.S.C. § 102 should address this reference as a whole and should not be limited to the species explicitly discussed or disclosed herein.
	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should further that claims 1-8 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted pyrazolo[3,4-d]-pyrimidines of the Formula (I), as recited in claims 1, 7 and 8, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted pyrazolo[3,4-d]pyrimidines of the Formula (I) to recite substituted pyrazolo[3,4-d]pyrimidines of the Formula (I), where m = 1 or 2; Ring Q = -phenyl; R1 = -H, CF3, CF2CH3, CH(CH3)2, C(CH3)2F, C(CH3)2CF3, cyclopropyl, or cyclobutyl; and each R2 = -halo, alkyl, or heterocycloalkyl, wherein each heterocycloalkyl is optionally and independently substituted with 1 or more independently selected Rd substituents; and each Rd is independently halo, CN, NO2, alkyl, alkenyl, alkynyl, C(O)alkyl, C(O)NH2, C(O)NHOH, C(O)OH, C(O)O(alkyl), NH2, NH(alkyl), NH(haloalkyl), NHC(O)alkyl, =NH, N[S(O)alkyl]alkyl, OH, O(alkyl), =O, P(O)(alkyl)2, S(O)(NH)alkyl, cycloalkyl, cycloalkenyl, heterocycloalkyl, heterocycloalkenyl, aryl, or heteroaryl, wherein each alkyl is optionally and independently substituted with 1 or more independently selected Re substituents (as defined herein), and further wherein each cycloalkyl, cycloalkenyl, heterocycloalkyl, and heterocycle-alkenyl is optionally and independently substituted with 1 or more independently selected Re’ substituents (as defined herein), and each aryl and heteroaryl is optionally and independently substituted with 1 or more independently selected Re” substituents (as defined herein), respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624